               Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 1 of 14



1    LOUIS A. LEONE, ESQ. (SBN: 099874)
     CLAUDIA LEED, ESQ. (SBN: 122676)
2
     LEONE & ALBERTS
3    A Professional Corporation
     1390 Willow Pass Road, Suite 700
4    Concord, CA 94520
5
     Telephone: (925) 974-8600
     Facsimile: (925) 974-8601
6    Email: lleone@leonealberts.com
            cleed@leonealberts.com
7
     Attorneys for Defendants
8
     OAKLAND UNIFIED SCHOOL DISTRICT,
9    JEFF GODOWN, DONALD PERRIER

10   DAN SIEGEL, ESQ. (SBN: 056400)
     EMILYROSE JOHNS, ESQ. (SBN: 294319)
11
     SIEGEL, YEE, BRUNNER & MEHTA
12   475 14th Street, Suite 500
     Oakland, California 94612
13   Telephone: (510) 839-1200
     Facsimile: (510) 444-6698
14
     Email: danmsiegel@gmail.com
15         emilyrose@siegelyee.com
16   Attorneys for Plaintiffs
     SARU JAYARAMAN, STEPHEN YOUNG, MARTIN BOYDEN, ZACH NORRIS,
17
     DEIRDRE SNYDER, MIKE LOUDEN, AMY HARUYAMA, and ERIC PETTENGILL
18
                                   UNITED STATES DISTRICT COURT
19
                       NORTHERN DISTRICT OF CALIFORNIA
20                                                  3
     SARU JAYARAMAN, STEPHEN YOUNG,       Case No.: 4:20-CV-00685-VC
21   MARTIN BOYDEN, ZACH NORRIS, DEIRDRE
     SNYDER, MIKE LOUDEN, AMY HARAYAMA,   STIPULATION and [PROPOSED]
22
     and ERIC PETTENGILL,                 PROTECTIVE ORDER
23
                     Plaintiffs,
24
             vs.
25
     OAKLAND UNIFIED SCHOOL DISTRICT;
26   JEFF GODOWN, POLICE CHIEF; DONALD
27
     PERRIER, POLICE SERGEANT, and DOES 1
     through 20,
28
                     Defendants.
                                                        1
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
               Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 2 of 14



1    1.      PURPOSES AND LIMITATIONS
2            Disclosure and discovery activity in this action are likely to involve production of
3    confidential, proprietary, or private information for which special protection from public
4    disclosure and from use for any purpose other than prosecuting this litigation may be
5    warranted. Accordingly, the parties hereby stipulate to and petition the court to enter the
6    following Stipulated Protective Order. The parties acknowledge that this Order does not
7    confer blanket protections on all disclosures or responses to discovery and that the
8    protection it affords from public disclosure and use extends only to the limited
9    information or items that are entitled to confidential treatment under the applicable legal
10   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
11   Stipulated Protective Order does not entitle them to file confidential information under
12   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
13   standards that will be applied when a party seeks permission from the court to file
14   material under seal.
15   2.      DEFINITIONS
16           2.1     Challenging Party: a Party or Non-Party that challenges the designation
17   of information or items under this Order.
18           2.2     “CONFIDENTIAL” Information or Items: information (regardless of how it
19   is generated, stored or maintained) or tangible things that qualify for protection under
20   Federal Rule of Civil Procedure 26(c).
21           2.3     Counsel (without qualifier): Outside Counsel of Record and House
22   Counsel (as well as their support staff).
23           2.4     Designating Party: a Party or Non-Party that designates information or
24   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
25           2.5     Disclosure or Discovery Material: all items or information, regardless of
26   the medium or manner in which it is generated, stored, or maintained (including, among
27   other things, testimony, transcripts, and tangible things), that are produced or generated
28   in disclosures or responses to discovery in this matter.

                                                        2
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
                Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 3 of 14



1            2.6     Expert: a person with specialized knowledge or experience in a matter
2    pertinent to the litigation who has been retained by a Party or its counsel to serve as an
3    expert witness or as a consultant in this action.
4            2.7     House Counsel: attorneys who are employees of a party to this action.
5    House Counsel does not include Outside Counsel of Record or any other outside
6    counsel.
7            2.8     Non-Party: any natural person, partnership, corporation, association, or
8    other legal entity not named as a Party to this action.
9            2.9     Outside Counsel of Record: attorneys who are not employees of a party
10   to this action but are retained to represent or advise a party to this action and have
11   appeared in this action on behalf of that party or are affiliated with a law firm which has
12   appeared on behalf of that party.
13           2.10    Party: any party to this action, including all of its officers, directors,
14   employees, consultants, retained experts, and Outside Counsel of Record (and their
15   support staffs).
16           2.11    Producing Party: a Party or Non-Party that produces Disclosure or
17   Discovery Material in this action.
18           2.12    Professional Vendors: persons or entities that provide litigation support
19   services (e.g., photocopying, videotaping, translating, preparing exhibits or
20   demonstrations, and organizing, storing, or retrieving data in any form or medium) and
21   their employees and subcontractors.
22           2.13    Protected Material: any Disclosure or Discovery Material that is
23   designated as “CONFIDENTIAL.”
24           2.14    Receiving Party: a Party that receives Disclosure or Discovery Material
25   from a Producing Party.
26   3.      SCOPE
27           The protections conferred by this Stipulation and Order cover not only Protected
28   Material (as defined above), but also (1) any information copied or extracted from

                                                        3
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
               Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 4 of 14



1    Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
2    Material; and (3) any testimony, conversations, or presentations by Parties or their
3    Counsel that might reveal Protected Material. However, the protections conferred by
4    this Stipulation and Order do not cover the following information: (a) any information that
5    is in the public domain at the time of disclosure to a Receiving Party or becomes part of
6    the public domain after its disclosure to a Receiving Party as a result of publication not
7    involving a violation of this Order, including becoming part of the public record through
8    trial or otherwise; and (b) any information known to the Receiving Party prior to the
9    disclosure or obtained by the Receiving Party after the disclosure from a source who
10   obtained the information lawfully and under no obligation of confidentiality to the
11   Designating Party. Any use of Protected Material at trial shall be governed by a
12   separate agreement or order.
13   4.      DURATION
14           Even after final disposition of this litigation, the confidentiality obligations imposed
15   by this Order shall remain in effect until a Designating Party agrees otherwise in writing
16   or a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
17   dismissal of all claims and defenses in this action, with or without prejudice; and (2) final
18   judgment herein after the completion and exhaustion of all appeals, rehearings,
19   remands, trials, or reviews of this action, including the time limits for filing any motions
20   or applications for extension of time pursuant to applicable law.
21   5.      DESIGNATING PROTECTED MATERIAL
22           5.1     Exercise of Restraint and Care in Designating Material for Protection.
23   Each Party or Non-Party that designates information or items for protection under this
24   Order must take care to limit any such designation to specific material that qualifies
25   under the appropriate standards. The Designating Party must designate for protection
26   only those parts of material, documents, items, or oral or written communications that
27   qualify – so that other portions of the material, documents, items, or communications for
28   ///

                                                        4
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
                Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 5 of 14



1    which protection is not warranted are not swept unjustifiably within the ambit of this
2    Order.
3             Mass, indiscriminate, or routinized designations are prohibited. Designations that
4    are shown to be clearly unjustified or that have been made for an improper purpose
5    (e.g., to unnecessarily encumber or retard the case development process or to impose
6    unnecessary expenses and burdens on other parties) expose the Designating Party to
7    sanctions.
8             If it comes to a Designating Party’s attention that information or items that it
9    designated for protection do not qualify for protection, that Designating Party must
10   promptly notify all other Parties that it is withdrawing the mistaken designation.
11            5.2    Manner and Timing of Designations. Except as otherwise provided in this
12   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
13   or ordered, Disclosure or Discovery Material that qualifies for protection under this
14   Order must be clearly so designated before the material is disclosed or produced.
15            Designation in conformity with this Order requires:
16            (a) for information in documentary form (e.g., paper or electronic documents, but
17   excluding transcripts of depositions or other pretrial or trial proceedings), that the
18   Producing Party affix the legend “CONFIDENTIAL” to each page that contains protected
19   material. If only a portion or portions of the material on a page qualifies for protection,
20   the Producing Party also must clearly identify the protected portion(s) (e.g., by making
21   appropriate markings in the margins). A Party or Non-Party that makes original
22   documents or materials available for inspection need not designate them for protection
23   until after the inspecting Party has indicated which material it would like copied and
24   produced. During the inspection and before the designation, all of the material made
25   available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party
26   has identified the documents it wants copied and produced, the Producing Party must
27   determine which documents, or portions thereof, qualify for protection under this Order.
28   Then, before producing the specified documents, the Producing Party must affix the

                                                        5
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
               Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 6 of 14



1    “CONFIDENTIAL” legend to each page that contains Protected Material. If only a
2    portion or portions of the material on a page qualifies for protection, the Producing Party
3    also must clearly identify the protected portion(s) (e.g., by making appropriate markings
4    in the margins).
5            (b) for testimony given in deposition or in other pretrial or trial proceedings, that
6    the Designating Party identify on the record, before the close of the deposition, hearing,
7    or other proceeding, all protected testimony.
8            (c) for information produced in some form other than documentary and for any
9    other tangible items, that the Producing Party affix in a prominent place on the exterior
10   of the container or containers in which the information or item is stored the legend
11   “CONFIDENTIAL.” If only a portion or portions of the information or item warrant
12   protection, the Producing Party, to the extent practicable, shall identify the protected
13   portion(s).
14           5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent
15   failure to designate qualified information or items does not, standing alone, waive the
16   Designating Party’s right to secure protection under this Order for such material. Upon
17   timely correction of a designation, the Receiving Party must make reasonable efforts to
18   assure that the material is treated in accordance with the provisions of this Order.
19   6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
20           6.1     Timing of Challenges. Any Party or Non-Party may challenge a
21   designation of confidentiality at any time. Unless a prompt challenge to a Designating
22   Party’s confidentiality designation is necessary to avoid foreseeable, substantial
23   unfairness, unnecessary economic burdens, or a significant disruption or delay of the
24   litigation, a Party does not waive its right to challenge a confidentiality designation by
25   electing not to mount a challenge promptly after the original designation is disclosed.
26           6.2     Meet and Confer. The Challenging Party shall initiate the dispute
27   resolution process by providing written notice of each designation it is challenging and
28   describing the basis for each challenge. To avoid ambiguity as to whether a challenge

                                                        6
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
               Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 7 of 14



1    has been made, the written notice must recite that the challenge to confidentiality is
2    being made in accordance with this specific paragraph of the Protective Order. The
3    parties shall attempt to resolve each challenge in good faith and must begin the process
4    by conferring directly (in voice to voice dialogue; other forms of communication are not
5    sufficient) within 14 days of the date of service of notice. In conferring, the Challenging
6    Party must explain the basis for its belief that the confidentiality designation was not
7    proper and must give the Designating Party an opportunity to review the designated
8    material, to reconsider the circumstances, and, if no change in designation is offered, to
9    explain the basis for the chosen designation. A Challenging Party may proceed to the
10   next stage of the challenge process only if it has engaged in this meet and confer
11   process first or establishes that the Designating Party is unwilling to participate in the
12   meet and confer process in a timely manner.
13           6.3     Judicial Intervention. If the Parties cannot resolve a challenge without
14   court intervention, the Designating Party shall file and serve a motion to retain
15   confidentiality under Civil Local Rule 7 (and in compliance with Civil Local Rule 79-5, if
16   applicable) within 21 days of the initial notice of challenge or within 14 days of the
17   parties agreeing that the meet and confer process will not resolve their dispute,
18   whichever is earlier. Each such motion must be accompanied by a competent
19   declaration affirming that the movant has complied with the meet and confer
20   requirements imposed in the preceding paragraph. Failure by the Designating Party to
21   make such a motion including the required declaration within 21 days (or 14 days, if
22   applicable) shall automatically waive the confidentiality designation for each challenged
23   designation. In addition, the Challenging Party may file a motion challenging a
24   confidentiality designation at any time if there is good cause for doing so, including a
25   challenge to the designation of a deposition transcript or any portions thereof. Any
26   motion brought pursuant to this provision must be accompanied by a competent
27   declaration affirming that the movant has complied with the meet and confer
28   requirements imposed by the preceding paragraph.

                                                        7
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
               Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 8 of 14



1    The burden of persuasion in any such challenge proceeding shall be on the Designating
2    Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or
3    impose unnecessary expenses and burdens on other parties) may expose the
4    Challenging Party to sanctions. Unless the Designating Party has waived the
5    confidentiality designation by failing to file a motion to retain confidentiality as described
6    above, all parties shall continue to afford the material in question the level of protection
7    to which it is entitled under the Producing Party’s designation until the court rules on the
8    challenge.
9    7.      ACCESS TO AND USE OF PROTECTED MATERIAL
10           7.1     Basic Principles. A Receiving Party may use Protected Material that is
11   disclosed or produced by another Party or by a Non-Party in connection with this case
12   only for prosecuting, defending, or attempting to settle this litigation. Such Protected
13   Material may be disclosed only to the categories of persons and under the conditions
14   described in this Order. When the litigation has been terminated, a Receiving Party
15   must comply with the provisions of section 13 below (FINAL DISPOSITION).
16           Protected Material must be stored and maintained by a Receiving Party at a
17   location and in a secure manner that ensures that access is limited to the persons
18   authorized under this Order.
19           7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
20   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
21   may disclose any information or item designated “CONFIDENTIAL” only to:
22           (a) the Receiving Party’s Outside Counsel of Record in this action, as well as
23   employees of said Outside Counsel of Record to whom it is reasonably necessary to
24   disclose the information for this litigation and who have signed the “Acknowledgment
25   and Agreement to Be Bound” that is attached hereto as Exhibit A;
26           (b) the officers, directors, and employees (including House Counsel) of the
27   Receiving Party to whom disclosure is reasonably necessary for this litigation and who
28   have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                        8
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
               Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 9 of 14



1            (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure
2    is reasonably necessary for this litigation and who have signed the “Acknowledgment
3    and Agreement to Be Bound” (Exhibit A);
4            (d) the court and its personnel;
5            (e) court reporters and their staff, professional jury or trial consultants, mock
6    jurors, and Professional Vendors to whom disclosure is reasonably necessary for this
7    litigation and who have signed the “Acknowledgment and Agreement to Be Bound”
8    (Exhibit A);
9            (f) during their depositions, witnesses in the action to whom disclosure is
10   reasonably necessary and who have signed the “Acknowledgment and Agreement to
11   Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by
12   the court. Pages of transcribed deposition testimony or exhibits to depositions that
13   reveal Protected Material must be separately bound by the court reporter and may not
14   be disclosed to anyone except as permitted under this Stipulated Protective Order.
15           (g) the author or recipient of a document containing the information or a
16   custodian or other person who otherwise possessed or knew the information.
17   8.      PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
18           OTHER LITIGATION
19           If a Party is served with a subpoena or a court order issued in other litigation that
20   compels disclosure of any information or items designated in this action as
21   “CONFIDENTIAL,” that Party must:
22           (a) promptly notify in writing the Designating Party. Such notification shall
23   include a copy of the subpoena or court order;
24           (b) promptly notify in writing the party who caused the subpoena or order to
25   issue in the other litigation that some or all of the material covered by the subpoena or
26   order is subject to this Protective Order. Such notification shall include a copy of this
27   Stipulated Protective Order; and
28   ///

                                                        9
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
              Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 10 of 14



1            (c) cooperate with respect to all reasonable procedures sought to be pursued by
2    the Designating Party whose Protected Material may be affected.
3            If the Designating Party timely seeks a protective order, the Party served with the
4    subpoena or court order shall not produce any information designated in this action as
5    “CONFIDENTIAL” before a determination by the court from which the subpoena or
6    order issued, unless the Party has obtained the Designating Party’s permission. The
7    Designating Party shall bear the burden and expense of seeking protection in that court
8    of its confidential material – and nothing in these provisions should be construed as
9    authorizing or encouraging a Receiving Party in this action to disobey a lawful directive
10   from another court.
11   9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
12           THIS LITIGATION
13          (a) The terms of this Order are applicable to information produced by a Non-Party
14   in this action and designated as “CONFIDENTIAL.” Such information produced by Non-
15   Parties in connection with this litigation is protected by the remedies and relief provided
16   by this Order. Nothing in these provisions should be construed as prohibiting a Non-
17   Party from seeking additional protections.
18          (b) In the event that a Party is required, by a valid discovery request, to produce a
19   Non-Party’s confidential information in its possession, and the Party is subject to an
20   agreement with the Non-Party not to produce the Non-Party’s confidential information,
21   then the Party shall:
22                   (1) promptly notify in writing the Requesting Party and the Non-Party that
23   some or all of the information requested is subject to a confidentiality agreement with a
24   Non-Party;
25                   (2) promptly provide the Non-Party with a copy of the Stipulated
26   Protective Order in this litigation, the relevant discovery request(s), and a reasonably
27   specific description of the information requested; and
28   ///

                                                        10
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
               Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 11 of 14



1                    (3) make the information requested available for inspection by the Non-
2    Party.
3             (c) If the Non-Party fails to object or seek a protective order from this court within
4    14 days of receiving the notice and accompanying information, the Receiving Party may
5    produce the Non-Party’s confidential information responsive to the discovery request. If
6    the Non-Party timely seeks a protective order, the Receiving Party shall not produce
7    any information in its possession or control that is subject to the confidentiality
8    agreement with the Non-Party before a determination by the court. Absent a court order
9    to the contrary, the Non-Party shall bear the burden and expense of seeking protection
10   in this court of its Protected Material.
11   10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
15   the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
16   all unauthorized copies of the Protected Material, (c) inform the person or persons to
17   whom unauthorized disclosures were made of all the terms of this Order, and (d)
18   request such person or persons to execute the “Acknowledgment and Agreement to Be
19   Bound” that is attached hereto as Exhibit A.
20   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21            PROTECTED MATERIAL
22            When a Producing Party gives notice to Receiving Parties that certain
23   inadvertently produced material is subject to a claim of privilege or other protection, the
24   obligations of the Receiving Parties are those set forth in Federal Rule of Civil
25   Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure may
26   be established in an e-discovery order that provides for production without prior
27   privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
28   parties reach an agreement on the effect of disclosure of a communication or

                                                        11
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
              Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 12 of 14



1    information covered by the attorney-client privilege or work product protection, the
2    parties may incorporate their agreement in the stipulated protective order submitted to
3    the court.
4    12.     MISCELLANEOUS
5            12.1    Right to Further Relief. Nothing in this Order abridges the right of any
6    person to seek its modification by the court in the future.
7            12.2    Right to Assert Other Objections. By stipulating to the entry of this
8    Protective Order no Party waives any right it otherwise would have to object to
9    disclosing or producing any information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any ground
11   to use in evidence of any of the material covered by this Protective Order.
12           12.3    Filing Protected Material. Without written permission from the Designating
13   Party or a court order secured after appropriate notice to all interested persons, a Party
14   may not file in the public record in this action any Protected Material. A Party that seeks
15   to file under seal any Protected Material must comply with Civil Local Rule 79-5.
16   Protected Material may only be filed under seal pursuant to a court order authorizing the
17   sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule 79-5, a
18   sealing order will issue only upon a request establishing that the Protected Material at
19   issue is privileged, protectable as a trade secret, or otherwise entitled to protection
20   under the law. If a Receiving Party's request to file Protected Material under seal
21   pursuant to Civil Local Rule 79-5(d) is denied by the court, then the Receiving Party
22   may file the information in the public record pursuant to Civil Local Rule 79-5(e) unless
23   otherwise instructed by the court.
24   13.     FINAL DISPOSITION
25           Within 60 days after the final disposition of this action, as defined in paragraph 4,
26   each Receiving Party must return all Protected Material to the Producing Party or
27   destroy such material. As used in this subdivision, “all Protected Material” includes all
28   copies, abstracts, compilations, summaries, and any other format reproducing or

                                                        12
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
              Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 13 of 14



1    capturing any of the Protected Material. Whether the Protected Material is returned or
2    destroyed, the Receiving Party must submit a written certification to the Producing Party
3    (and, if not the same person or entity, to the Designating Party) by the 60 day deadline
4    that (1) identifies (by category, where appropriate) all the Protected Material that was
5    returned or destroyed and (2) affirms that the Receiving Party has not retained any
6    copies, abstracts, compilations, summaries or any other format reproducing or capturing
7    any of the Protected Material. Notwithstanding this provision, Counsel are entitled to
8    retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
9    transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
10   reports, attorney work product, and consultant and expert work product, even if such
11   materials contain Protected Material. Any such archival copies that contain or constitute
12   Protected Material remain subject to this Protective Order as set forth in Section 4
13   (DURATION).
14                  IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
15   Dated: March 27, 2020                         LEONE & ALBERTS
16
                                             By:    s/ Claudia Leed
17                                                 LOUIS A. LEONE, ESQ.
18                                                 CLAUDIA LEED, ESQ.
                                                   Attorneys for Defendants
19

20
     Dated: March 27, 2020                         SIEGEL, YEE, BRUNNER & MEHTA

21                                           By:    s/ EmilyRose Johns
                                                   DAN SIEGEL, ESQ.
22
                                                   EMILYROSE JOHNS, ESQ.
23                                                 Attorneys for Plaintiffs

24
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
25

26           March 30, 2020
     DATED: ________________________                  _____________________________________
                                                      HON. VINCE CHHABRIA
27
                                                      DISTRICT JUDGE
28


                                                        13
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
               Case 3:20-cv-00685-VC Document 23 Filed 03/30/20 Page 14 of 14



1                                                  EXHIBIT A
2
                      ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
     I, _____________________________ [print or type full name], of _________________
4
     [print or type full address], declare under penalty of perjury that I have read in its entirety
5
     and understand the Stipulated Protective Order that was issued by the United States
6
     District Court for the Northern District of California on [date] in the case of ___________
7
     [insert formal name of the case and the number and initials assigned to it by the court]. I
8
     agree to comply with and to be bound by all the terms of this Stipulated Protective Order
9
     and I understand and acknowledge that failure to so comply could expose me to
10
     sanctions and punishment in the nature of contempt. I solemnly promise that I will not
11
     disclose in any manner any information or item that is subject to this Stipulated
12
     Protective Order to any person or entity except in strict compliance with the provisions
13
     of this Order.
14
     I further agree to submit to the jurisdiction of the United States District Court for the
15
     Northern District of California for the purpose of enforcing the terms of this Stipulated
16
     Protective Order, even if such enforcement proceedings occur after termination of this
17
     action.
18
     I hereby appoint __________________________ [print or type full name] of
19
     _______________________________________ [print or type full address and
20
     telephone number] as my California agent for service of process in connection with this
21
     action or any proceedings related to enforcement of this Stipulated Protective Order.
22
     Date: ______________________________________
23
     City and State where sworn and signed: _________________________________
24
     Printed name: _______________________________
25
     Signature: __________________________________
26
     Dated: ______________, 2020                     _____________________________________
27

28


                                                        14
     _________________________________________________________________________________________________________
     STIPULATION & PROPOSED PROTECTIVE ORDER                                  CASE NO. 4:20-CV-00685-VC
